Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 3, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147515(97)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  _________________________________________
                                                                    SC: 147515
  In re COH, ERH, JRG, KBH, Minors.                                 COA: 309161
                                                                    Muskegon CC Family Division:
                                                                    08-036989-NA
  _________________________________________/

        On order of the Chief Justice, the motion of the Legal Services Association of
  Michigan and Michigan State Planning Body for the Delivery of Legal Services to the
  Poor for leave to file an amicus curiae brief is GRANTED. The amicus brief submitted
  on December 2, 2013, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 3, 2013
                                                                               Clerk